Heisel, J.:
We sustain the motion to dismiss the rule, on the ground that the petitioner is not such a party as has the right in a proceeding of this character to make objection to the confirmation of the sheriff’s sale.
Woolley on Delaware Practice lays it down that the application must be made by the defendant or defendants in the writ, or one of them, or by a judgment creditor whose judgment is a lien upon the property sold. So that the person who can object to the confirmation of the sheriff’s sale in a proceeding of this sort has to be one whose interest appears by the records of this court, and cannot be brought for the purpose of trying title between persons, not partiés to, or directly affected by the sheriff’s sale. Petition dismissed.
Let the costs of this proceeding be taxed against the petitioner.